DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 18-20, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the ophthalmic composition has a pD of one of. less than about 7.3, less than about 7.2, less than about 7.1…after an extended period of time under storage condition” which is indefinite. It is unclear from the claims or specification what tolerances are allowable based on “less than about”. Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).



Claims 4 and 18-19 recite the limitation “an extended period of time” which is indefinite. Storage of ophthalmic solutions can range from weeks to years depending on a variety of factors. It is unclear how long the composition must be stable based on the claim language.

Claims 5 and 11 recite the limitation “the ophthalmic composition comprises one of: less than about 1%, less than about 0.5%, less than about 0.4%, less than about 0.3%, less than about 0.2%...of a preservative” which is indefinite. It is unclear from the claims or specification what tolerances are allowable based on “less than about”. Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

Claim 18 recites the limitation “wherein the ophthalmic composition comprises one of: at least about 80%, at least about 85%...based on initial concentration after extended period of time under storage condition” which is indefinite. It is unclear from the claims or specification what tolerances are allowable based on “at least about”. Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “at least about 80%”, and the claim also recites “at least about 99%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “at least 80%”, and the claim also recites “at least 99%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “about 5 years”, and the claim also recites “about 1 week” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

Claim 26 recites the limitations “substantially free” and “essentially free” which is indefinite. Substantially is defined as “for the most part; essentially” (Oxford Languages). It is unclear if the terms “substantially” and “essentially” are intended to express the same degree of purity or differing values. Furthermore, both terms fail to indicate what level or range would be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8, 11, 12 and 33-36are rejected under 35 U.S.C. 103 as being unpatentable over US 5496471 A (Heyl et al.) in view of US 20200163951 A1 (Ouyang) and US 7691099 B2 (Berry), as evidenced by US 11052094 B2 (Ostrow ‘094).
Regarding claim 1, Heyl teaches an ophthalmic product (Fig. 1), comprising:
a) a fluid-dispensing device comprising a reservoir (12) and a dispensing tip (20) fitted onto the reservoir; and 
wherein the ophthalmic composition is dispensed from the dispensing tip into an eye of an individual in need thereof (Col. 2: ll. 62-65), and wherein the dispensed 
Heyl fails to teach an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water, at a pD of from about 4.2 to about 7.9, in the reservoir; 
Ouyang teaches an ophthalmic product (Abstract) comprising:
a) a fluid-dispensing device as described in the dosage process [0074]; and 
b) an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist [0067] at a pH of 7.0 [0159]. As pH corresponds to pD plus a correction factor of 0.4, the solution is considered to fulfill the required “a pD of from about 4.2 to about 7.9, in the reservoir” as evidenced by Ostrow ‘094.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl with the compositions of Ouyang to provide greater control over treatment [Ouyang 0007].
Berry teaches an ophthalmic product (Abstract) utilizing deuterated water in combination with ocular drugs (Col. 2: ll. 25-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl in view of Ouyang with the deuterated water of Berry to protect the user’s eye (Berry Col. 26: ll. 60-61).


Heyl further teaches the muscarinic antagonist comprises atropine, scopolamine, tropicamide, cyclopentolate or homatropine (Col. 9: ll. 2-4)

Regarding claim 4, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl further teaches the ophthalmic composition has a pD of one of. less than about 7.3 after an extended period of time under storage condition (Col. 3: ll. 30-38 and Col. 12: ll. 12-23).

Regarding claim 5, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl further teaches the ophthalmic composition comprises: less than about 1% of a preservative, namely sorbic acid (Col. 6: ll. 48-52).

Regarding claim 6, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl further the ophthalmic composition is preservative-free upon dispensing (Col. 9: ll.58-62). Heyl teaches ophthalmic compositions may or may not contain preservatives (Col. 1: ll. 56-59) and the device may be used to remove non-preservative components from solution (Col. 2: ll. 8-10).


Heyl further teaches the fluid-dispensing device (10) comprises an internal filter (26) located within the fluid-dispensing device (Fig. 1) at a position capable of removing a preservative from the ophthalmic composition prior to dispensing the ophthalmic composition into the eye of the individual (Col. 4: l. 65 – Col. 5: l. 5).

Regarding claim 11, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl further teaches the dispensed ophthalmic composition comprises one of: less than about 1% of a preservative, namely sorbic acid (Col. 6: ll. 50-52).

Regarding claim 12, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl further teaches the dispensed ophthalmic composition is preservative-free (Col. 12: ll. 38-41).

Regarding claim 33, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl further teaches the fluid-dispensing device enables dispensing a preservative-free ophthalmic composition (Col. 12: ll. 37-38).

Regarding claim 34, Heyl teaches an ophthalmic product (Fig. 1), comprising:

wherein the ophthalmic composition is dispensed from the dispensing tip into an eye of an individual in need thereof (Col. 2: ll. 62-65), and wherein the dispensed ophthalmic composition is substantially preservative-free due to preservative removal (Col. 9: ll. 58-62). 
Heyl fails to teach an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water, at a pD of from about 4.2 to about 7.9, in the reservoir; 
Ouyang teaches an ophthalmic product (Abstract) comprising:
a) a fluid-dispensing device as described in the dosage process [0074]; and 
b) an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist [0067] at a pH of 7.0 [0159]. As pH corresponds to pD plus a correction factor of 0.4, the solution is considered to fulfill the required “a pD of from about 4.2 to about 7.9, in the reservoir” as evidenced by Ostrow ‘094.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl with the compositions of Ouyang to provide greater control over treatment [Ouyang 0007].
Berry teaches an ophthalmic product (Abstract) utilizing deuterated water in combination with ocular drugs (Col. 2: ll. 25-26).


Regarding claim 35, Heyl teaches an ophthalmic product (Fig. 1), wherein use would entail a method of delivering an ophthalmic composition being dispensed from the dispensing tip into an eye of an individual in need thereof (Col. 2: ll. 62-65), and wherein the dispensed ophthalmic composition is substantially preservative-free due to preservative removal (Col. 9: ll. 58-62). 
Heyl fails to teach an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water, at a pD of from about 4.2 to about 7.9, in the reservoir; 
Ouyang teaches an ophthalmic product (Abstract) comprising:
a) a fluid-dispensing device as described in the dosage process [0074]; and 
b) an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist [0067] at a pH of 7.0 [0159]. As pH corresponds to pD plus a correction factor of 0.4, the solution is considered to fulfill the required “a pD of from about 4.2 to about 7.9, in the reservoir” as evidenced by Ostrow ‘094.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl with the compositions of Ouyang to provide greater control over treatment [Ouyang 0007].

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl in view of Ouyang with the deuterated water of Berry to protect the user’s eye (Berry Col. 26: ll. 60-61).
The combined device, when used, is therefore considered to utilize a method of delivering an ophthalmic composition to an eye of an individual in need thereof, comprising: a) generating at least one droplet containing an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water, at a pD of from about 4.2 to about 7.9, via a fluid-dispensing device comprising a reservoir and a dispensing tip fitted onto the reservoir; and b) delivering the at least one droplet containing said ophthalmic composition to the eye of the individual; wherein the ophthalmic composition dispensed in step b) is substantially preservative-free.

Regarding claim 36, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 35.
	Heyl teaches the use of the ophthalmic product on users with contact lenses but fails to specify the individual has pre-myopia or myopia.
Ouyang further teaches the individual has pre-myopia or myopia [0005, 0079].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Heyl in .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heyl in view of Ouyang and Berry and further in view of US 20170224531 A1 (Chauhan et al.).
Regarding claim 9, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 7.
Heyl teaches anti-microbial properties (Col. 2: ll. 56-58) but fails to teach the internal filter or membrane is located within the fluid-dispensing device at a position capable of removing a microorganism and/or an endotoxin from the ophthalmic composition prior to dispensing the ophthalmic composition into the eye of the individual.
Chauhan teaches an ophthalmic product (Fig. 1A and 1B) comprising an internal filter [0016] which is located within the fluid-dispensing device at a position capable of removing a microorganism from the ophthalmic composition prior to dispensing the ophthalmic composition into the eye of the individual [0099].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal filter of Heyl in view of Ouyang and Berry with the microorganism removal of Chauhan to ensure safety of the user [Chauhan 0003].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heyl in view of Ouyang and Berry and further in view of US 20190255018 A1 (Corr et al.).
Regarding claims 18 and 20, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl further teaches the solution is kept stable for storage (Col. 6: ll. 52 - 56) but fails to teach the ophthalmic composition comprises one of: at least about 80%, at least about 85%, at least about 90%, at least about 93%, at least about 95%, at least about 97%, at least about 98%, or at least about 99% of the muscarinic antagonist based on initial concentration after extended period of time under storage condition in the fluid-dispensing device or the time period.
Corr teaches an ophthalmic product (Abstract) comprising a muscarinic [0009] wherein the ophthalmic composition comprises one of: at least about 80% of the muscarinic antagonist based on initial concentration after extended period of time under storage condition in the fluid-dispensing device, as indicated by TABLE 4 which shows the degradation of the muscarinic [0014]. Corr further teaches the extended period of time is 1 month, see TABLE 4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Heyl in view of Ouyang and Berry to improve long term storage [Corr 0114].

Regarding claim 19, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
but fails to teach the ophthalmic composition further has a potency of one of: at least 80%, at least 85%, at least 90%, at least 93%, at least 95%, at least 97%, at least 98%, or at least 99% after extended period of time under storage condition in the fluid-dispensing device.
Corr further teaches the ophthalmic composition [0009] further has a potency of one of: at least 80% after extended period of time under storage condition in the fluid-dispensing device as indicated by TABLE 4 which shows the degradation of the muscarinic [0014].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Heyl in view of Ouyang and Berry to improve long term storage [Corr 0114].

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heyl in view of Ouyang and Berry and further in view of US 20150366854 A1 (Ostrow et al.).
Regarding claim 25, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl teaches the solution should be free of microbial growth (Col. 1: ll. 36-38) and eliminates microorganisms through use of BAK (Col. 1: ll. 47-50), but fails to teach the ophthalmic composition has one of: less than about 60 colony forming units (CFU), less than about 50 colony forming units, less than about 40 colony forming units, or less than about 30 colony forming units of microbial agents per gram of formulation.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Heyl in view of Ouyang and Berry with the microorganism tolerances of Ostrow to meet regulatory standards [Ostrow 0193].

Regarding claim 26, Heyl in view of Ouyang and Berry teaches the ophthalmic product of claim 1.
Heyl further teaches the ophthalmic composition: is substantially free of microorganism through use of BAK (Col. 1: ll. 47-50) which also acts on endotoxins of bacteria such as E. coli [0098].
Heyl fails to teach the composition is essentially free of procaine and benactyzine, or pharmaceutically acceptable salts thereof; or a combination thereof.
Ostrow teaches an ophthalmic composition (Abstract) wherein the composition is essentially free of procaine and benactyzine, or pharmaceutically acceptable salts thereof; or a combination thereof.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Heyl in view of Ouyang and Berry with the composition of Ostrow as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5249712 A discloses an ophthalmic product containing a filter element.
US 20150297800 A1 discloses a pharmaceutical package for maintaining pH and increasing storage time without degradation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781